Citation Nr: 0121985	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  97-24 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a renal disorder 
based on the disorder having been incurred in service.

2.  Entitlement to service connection for a renal disorder as 
secondary to service-connected hypertension.

3.  Entitlement to a disability rating in excess of 
10 percent for hypertension with atherosclerotic vascular 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from June 1943 to May 1946 and 
from March 1947 to May 1975.  These matters come to the Board 
of Veterans' Appeals (Board) from a January 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  In that rating decision the RO denied 
entitlement to service connection for a renal disorder on a 
direct and secondary basis; granted service connection for 
atherosclerotic vascular disease as a manifestation of 
hypertension; and denied entitlement to an increased rating 
for hypertension with atherosclerotic vascular disease.  The 
veteran perfected appeals of the denials of service 
connection and an increased rating.

This case was previously before the Board in June 1999, at 
which time the Board remanded the case to the RO for 
additional development.  That development has been completed 
to the extent possible and the case returned to the Board.

The Board notes that in his June 1997 substantive appeal and 
a February 1999 statement the veteran asserted that the 
severity of his renal disease had been aggravated by the 
failure of the VA medical center (MC) to timely diagnose and 
treat the disorder in 1996.  The issue of entitlement to 
compensation benefits for the renal disorder in accordance 
with 38 U.S.C.A. § 1151 has not been addressed by the RO, and 
is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claims for VA compensation benefits.

2.  A renal disorder, which was initially documented in 1996, 
is not shown to be related to an in-service disease or injury 
or to have been caused or aggravated by a service-connected 
disorder.

3.  Hypertension with atherosclerotic vascular disease is 
manifested by diastolic pressure that is predominantly less 
than 110 millimeters (mm.), systolic pressure that is 
predominantly less than 200 mm., and heart disease with 
evidence of cardiac enlargement.


CONCLUSIONS OF LAW

1.  The renal disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  The renal disorder is not proximately due to or 
the result of, nor has it been aggravated by, a service-
connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5107 (West 1991), as amended by The Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2000).

2.  The criteria for a 30 percent disability rating for 
hypertension with atherosclerotic vascular disease are met, 
based on the rating criteria in effect prior to January 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by The 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §  5100 
et seq. (2001); 38 C.F.R. §§ 4.100, 4.104, Diagnostic Codes 
7005, 7007, and 7101 (1996), 38 C.F.R. §§ 4.1, 4.3, 4.104, 
Diagnostic Codes 7005, 7007, and 7101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that as early as 1947 the 
veteran demonstrated intermittent elevated blood pressure.  A 
urology evaluation in August 1971 resulted in the conclusion 
that he had chronic low grade prostatitis with benign 
prostatic hypertrophy and an asymptomatic left hernia, but no 
other genitourinary impairment.  He also underwent a 
cardiology evaluation at that time, during which an 
electrocardiogram (EKG) was interpreted as showing continuing 
fibromembranous degeneration of the septum.  The service 
medical records make no further reference to any relevant 
impairment.

A VA examination in September 1975 resulted in a diagnosis of 
hypertension, but an EKG at that time was within normal 
limits.  In a December 1975 rating decision the RO granted 
service connection for hypertension and assigned a 10 percent 
rating for the disorder.  The 10 percent rating has remained 
in effect since then.

During an August 1980 VA examination the veteran reported 
having taken medication to control the hypertension since 
1976.

VA treatment records indicate that the veteran received 
treatment for multiple chronic prostate problems beginning in 
1988, with no other urinary symptoms, as well as additional 
medical problems.  He also received ongoing treatment for 
hypertension.  A February 1989 hospital summary shows a 
diagnosis of arteriosclerotic vascular disease, but the basis 
for the diagnosis is not shown.  An EKG at that time 
disclosed sinus bradycardia, a ventricular rate of 54, and a 
left anterior hemiblock.  The Board notes that the veteran 
underwent a femoral-popliteal arterial bypass in the right 
lower extremity due to claudication while in service, for 
which service connection has been in effect since December 
1975.

In conjunction with the veteran's August 1996 claim for an 
increased rating for hypertension and service connection for 
renal disease, the RO obtained his extensive VA treatment 
records for November 1994 through April 2001.  Those records 
include numerous blood pressure readings.  A review of those 
readings, as well as the multiple readings documented in his 
private treatment records, discloses that his diastolic blood 
pressure was never 110 mm. or more, and that his systolic 
blood pressure was never 200 mm. or more.  The treatment 
records indicate that his blood pressure was controlled with 
medication, although the medication was changed a number of 
times in order to maintain adequate control.

A September 1993 treatment record shows that the veteran had 
a history of arteriosclerotic heart disease and hypertension.  
A hospital summary dated in the same month indicates that his 
records documented the clinical diagnoses of hypertension, 
atherosclerotic vascular disease, and sinus bradycardia with 
right fascicular block, although he was not treated for those 
disorders during the hospitalization.  Based on that 
evidence, in the January 1997 rating decision the RO included 
atherosclerotic vascular disease as a manifestation of 
hypertension.

In March 1995 the veteran told his treating physician that he 
had had intermittent chest pain with exertion for the 
previous 2 to 3 years, with each episode lasting about 
10 minutes.

The medical records also show that the veteran began 
experiencing a decline in his health in January 1996, and 
that he had two occurrences of hematuria in June 1996.  
Following diagnostic testing he was apparently given 
medication for a kidney infection.  His health continued to 
deteriorate, and he was hospitalized in August 1996.  A renal 
biopsy at that time revealed segmental necrotizing 
glomerulonephritis, indicative of vasculitis, with acute 
renal failure.  An aggressive course of chemotherapy was then 
initiated and has continued since then.  Additional 
diagnostic testing and multiple medical consultations 
resulted in the conclusion that he had Wegener's 
glomerulonephritis.  The August 1996 treatment records also 
indicate that he had a history of chronic hypertension.

A review of the medical records from the Bon Secours Venice 
Hospital discloses that an echocardiogram in August 1996 
revealed a dilated left atrium and right ventricle, 
concentric hypertrophy, good left ventricular wall motion, 
and a trace of mitral and tricuspid regurgitation.  The 
examining physician determined that the findings were 
suggestive of mitral valve prolapse and hypertensive heart 
disease.  An X-ray study of the chest at that time also 
showed the heart to be enlarged.

In April 1997 the veteran reported an increase in shortness 
of breath and chest pain with a change in his blood pressure 
medication.  A May 1997 VA hospital summary indicates that he 
was hospitalized for the treatment of peripheral vascular 
disease.  Secondary diagnoses which were apparently of record 
but not treated included Wegener's glomerulonephritis, 
hypertension, and coronary artery disease.  His past medical 
history was also relevant for angina and coronary artery 
disease.  The hospital summary does not, however, show the 
basis for the diagnosis of coronary artery disease.

In his June 1997 substantive appeal the veteran stated that 
his diastolic blood pressure frequently exceeded 100 mm., 
that he experienced dyspnea, and that his medical records 
disclosed that he had an enlarged heart.  He also reported 
that the basis for the diagnosis of arteriosclerosis was 
vascular obstructions in the lower extremities.  He asserted 
that the renal disease that was diagnosed in 1996 was caused 
by hypertension.

In conjunction with a September 1997 VA hospitalization the 
veteran complained of shortness of breath and chest pain on 
exertion.  A pre-surgical summary indicates that he 
experienced angina after swimming four laps, and dyspnea 
after walking 150 feet.  He had no history of a myocardial 
infarction.  An EKG reportedly showed sinus bradycardia with 
occasional premature ventricular complexes, left axis 
deviation, and a non-specific intraventricular conduction 
delay.  An echocardiogram revealed a normal size left 
ventricle; mild concentric left ventricular thickening; no 
segmental wall motion abnormalities; normal left ventricular 
contractility; a 60 percent ejection fraction; mildly dilated 
left and right atria; normal size remaining cardiac chambers; 
mildly thickened leaflets on the aortic valve with normal 
motion; normal structure and motion of the mitral and 
tricuspid valves; and no evidence of pericardial effusion.  
The physician interpreted the findings as indicative of 
normal left ventricular systolic function and segmental wall 
motion.

During the September 1997 surgery the veteran developed 
atrial fibrillation, atrial flutter, and bigeminy, without 
any signs of chest pain or shortness of breath.  An EKG and 
electrolyte study done post-operatively did not reveal any 
changes.  He was monitored following the surgery, and no 
chronic problems were noted; although he continued to have 
bigeminy, he experienced no hemodynamic instability, chest 
pain, or shortness of breath.  A consulting cardiologist 
determined that the cardiac incident had resolved.  

VA treatment records indicate that an examination in January 
1999 showed that his heart rate was quite irregular, which 
the treating physician attributed to premature ventricular 
complexes versus atrial fibrillation.  An EKG at that time 
revealed trigeminy, but was otherwise similar to that done in 
September 1997.

During a February 1999 hearing the veteran testified that his 
medication generally controlled his hypertension.  He also 
testified that he experienced shortness of breath after 
walking two blocks, angina with exertion, and occasional 
heart flutter.  He stated that his doctors had told him that 
his heart was enlarged, but that he had not undergone any 
further diagnostic testing.  His most recent flare-up of 
hypertension had occurred the previous week, at which time 
the blood pressure reading was 190/92 or 93.  When asked 
whether his doctors had told him the cause of his renal 
disease, he stated that the doctors had told him that they 
did not know the cause.  His representative asserted that 
urinalysis abnormalities in 1971 were indicative of the onset 
of renal disease.  She also asserted that it is a well known 
medical fact that hypertension and arteriosclerosis are 
common causes of kidney failure.

In support of his claim the veteran submitted a medical 
treatise pertaining to the kidneys.  That document shows that 
diabetes and high blood pressure are the two leading causes 
of kidney failure.  The document also shows that nephritis, 
or inflammation of the kidney, is one of the most common 
kidney diseases, and that the most common form of nephritis 
is glomerulonephritis.  That disorder normally occurs three 
to six weeks following a streptococcal infection.  
Nephrosclerosis, or hardening of the small arteries supplying 
the kidney, usually accompanies hypertensive vascular 
disease.

Additional treatment records from Bon Secours Venice Hospital 
indicate that the veteran was again hospitalized in May 1999, 
at which time an EKG showed normal sinus rhythm with left 
anterior fascicular block and left ventricular hypertrophy.

The RO provided the veteran multiple VA medical examinations 
in November 1999, which included a review of the evidence in 
the claims file.  The purpose in conducting the examinations 
was to obtain medical opinions as to whether the 
manifestations of hypertension included heart disease, and 
whether his service-connected hypertension had caused the 
renal disease.  

During the vascular examination the veteran reported having 
been given the diagnosis of hypertension while in service, 
but that he did not start taking medication for the disorder 
until 1975 or 1976.  He stated that his blood pressure had 
been well controlled in the past, but had recently become 
elevated.  He denied experiencing headaches, chest pain, or 
lightheadedness associated with elevated blood pressure.  He 
also denied any known history of coronary artery disease or 
congestive heart failure, but reported an increase in the 
frequency of angina with exertion for the previous one to one 
and a half years.  He reported having had a stress test 
approximately 20 years previously, but did not remember the 
results.

His blood pressure at the time of the examination was 183/86, 
180/84, and 179/82.  Examination of his heart revealed a 
regular rate and rhythm with a 1-2/6 systolic ejection 
murmur.  The vascular examiner found, based on the results of 
the examination and review of the medical records, that there 
was evidence of arteriosclerotic peripheral vascular disease 
and probable cardiovascular disease, both of which were 
etiologically related to the hypertension.  He based the 
diagnosis of cardiovascular disease on the veteran's reported 
angina, suggestions of cardiomegaly on previous X-ray 
studies, and evidence of left axis deviation on EKGs.  He 
found that there was no evidence of chronic congestive heart 
failure and that the distance the veteran could walk was not 
limited by shortness of breath, although it was limited due 
to peripheral vascular disease.

The vascular examiner noted that the veteran's kidney disease 
had been diagnosed as Wegener's glomerulonephritis, and 
stated that the etiology of that disorder is unknown.  He 
also stated that hypertension had not been found to be 
etiologically related to the disorder.  He noted the initial 
diagnosis of the disease in 1996, and found it not likely 
that the onset of the disease occurred during active service 
or several years prior to 1996.  He reiterated that 
hypertension is not known to be an etiologic or aggravating 
factor for Wegener's glomerulonephritis, nor is the 
medication used to treat hypertension.

In conjunction with the cardiology examination the veteran 
denied having had a heart attack, but described his cardiac 
symptoms as chest tightness when he exercised to a certain 
degree and an occasional rapid heart beat.  The chest 
tightness was alleviated with rest and typically lasted five 
minutes.  He denied experiencing any shortness of breath, 
dizziness, diaphoresis, nausea, or vomiting.  His ability to 
ambulate was limited to one block due to claudication caused 
by peripheral vascular disease.

Examination revealed blood pressure of 204/94, normal sinus 
rhythm of the heart with a II/VI systolic murmur, and no 
gallops or rubs.  The extremities demonstrated no clubbing, 
cyanosis, or edema.  The cardiologist referenced an EKG 
performed earlier in November that revealed normal sinus 
rhythm with left anterior fascicular block, interventricular 
conduction delay, and premature atrial contractions, but no 
other abnormalities.  The veteran was scheduled to undergo 
cardiac stress testing following the physical examination.  

Prior to completion of the stress testing the cardiologist 
stated that the veteran's chest pain could certainly be 
consistent with angina.  Based on specific questions asked by 
the RO, he also stated that the September 1997 echocardiogram 
demonstrated mild concentric left ventricular hypertrophy, 
most consistent with long-standing hypertension.  There was 
no dilation of the left ventricular chamber; no evidence of 
left ventricular dysfunction, with an ejection fraction of 
60 percent; and no evidence of congestive heart failure.  In 
response to the question pertaining to the number of METs 
that could be achieved prior to the onset of cardiac 
symptoms, the cardiologist noted that the veteran's exercise 
tolerance was limited due to bilateral lower extremity 
claudication, which occurred prior to the onset of angina.  
The veteran denied experiencing any dizziness or syncope, and 
stated that he could exercise for approximately ten minutes 
prior to the onset of angina.  The cardiologist estimated his 
METs level at four to five.  The cardiologist also stated 
that hypertension is one of the risk factors for coronary 
artery and peripheral vascular disease, but that the 
veteran's long history of smoking also contributed to the 
development of those diseases.  He found that if the 
veteran's chest pain was angina, the angina would limit him 
to sedentary employment.

The cardiologist provided an addendum to his report following 
additional diagnostic testing.  An echocardiogram and Doppler 
study showed concentric left ventricular hypertrophy, normal 
left ventricular contractility, an ejection fraction of 
65 percent, echogenic aortic annulus, and trace mitral 
regurgitation.  The veteran was administered a cardiac 
treadmill stress test, during which he was able to achieve 
six METs without angina prior to termination of the test due 
to claudication.  The cardiologist found that the results of 
the testing were non-diagnostic and scheduled the veteran for 
a nuclear cardiac stress test.  The nuclear cardiac stress 
test revealed a small area of mild ischemia.

VA treatment records show that in August 2000 the veteran 
reported having occasional angina with activity.  Although 
nitroglycerine had been prescribed since January 2000, he did 
not use it.  The cardiac examination was normal.

While undergoing dialysis in December 2000, the veteran 
experienced chest pain and atrial fibrillation that was 
treated with electrocardioversion.  He was mildly 
hypertensive after this occurred.  Following that event his 
heart rate returned to normal, with no episodes of chest pain 
or additional atrial fibrillation.  An EKG showed stable 
findings, with no evidence of ischemia.

In a March 2001 statement the veteran stated that although VA 
considered a blood pressure reading of 150 mm. as normal, the 
National Institutes of Health recommended that blood pressure 
be reduced to 140/90 mm. in order to protect the kidneys.  He 
cited additional studies as showing that 125/75 mm. was 
desirable.  He reported that the National Kidney Foundation 
found that even mild forms of hypertension could damage the 
kidneys over a period of years, without symptoms.  He was 
found to have end stage renal disease in June 2000, and 
commenced renal dialysis.

The medical evidence indicates that the veteran was 
hospitalized in April 2001 due to complications of peripheral 
vascular disease.  On admission to the hospital he denied 
having chest pain, pressure, heaviness, or tightness; 
orthopnea; or paroxysmal nocturnal dyspnea.  Examination of 
the heart revealed regular rate and rhythm with a 2/6 
systolic ejection murmur at the right upper sternal border 
with radiation into the carotids.  His treating physician 
found that his cardiac functional status could not be 
determined due to long-standing claudication, and requested a 
cardiac evaluation prior to the performance of vascular 
surgery.  

During the cardiac evaluation the veteran reported that, 
prior to an increase in his lower extremity symptoms, he was 
able to use a treadmill or exercise bike without chest pain 
or shortness of breath.  He also reported that more than one 
year previously he had fleeting chest pains while moving 
heavy furniture.  Otherwise, his exercise tolerance was 
limited by lower extremity claudication.

The cardiologist noted that the veteran had a history of 
labile hypertension that occasionally progressed to 
hypotension with treatment, and atrial fibrillation, 
resulting in electrocardioversion in December 2000.  The 
cardiologist found that the veteran's major risk factors for 
cardiac disease included age and the presence of systemic 
vascular disease with the use of chronic steroids.  She found 
that there were no other risk factors for coronary artery 
disease and no ongoing symptoms suggestive of angina.

The cardiologist referenced the diagnostic testing done in 
conjunction with the January 2000 VA examination, and found 
that the testing revealed a small, mild, predominantly 
reversible inferoapical defect, but no other defects.  The 
finding had been interpreted as indicative of true potential 
ischemia or an artifact.  The testing also revealed normal 
wall thickening throughout the left ventricle with a left 
ventricular ejection fraction of 60 percent.  The 
cardiologist stated that she did not suspect significant 
coronary artery disease at that time, and that the veteran 
was at low to moderate risk for the planned surgery.

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).

The RO informed the veteran of the evidence needed to support 
his claim in September 1999 and January 2000, and in March 
2001 informed him of the provisions included in the VCAA and 
how those provisions pertained to his claims.  The RO also 
provided him a statement of the case in February 1997 and a 
supplemental statement of the case in May 2001, in which the 
RO notified him of the regulatory requirements for 
entitlement to the claimed benefits and the rationale for not 
awarding benefits.  The veteran's representative has reviewed 
the claims file on multiple occasions, and did not indicate 
that the veteran had any additional evidence to submit.  The 
RO notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The veteran responded 
that he had no additional evidence to submit.  The Board 
finds, therefore, that VA has fulfilled its obligation to 
inform the veteran of the evidence needed to substantiate his 
claims.

The RO has obtained the veteran's service medical records and 
the VA and private treatment records he designated.  He 
provided testimony at a hearing before the Board in February 
1999.  The RO also provided the veteran VA medical 
examinations in November 1999.  The veteran has not indicated 
the existence of any other evidence that is relevant to his 
claim.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claims 
and that VA has fulfilled its obligation to assist him in the 
development of the relevant evidence.

Service Connection for a Renal Disorder

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

Where a veteran served for 90 days in active service, and 
nephritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The United States 
Court of Appeals for Veterans Claims (Court) defined 
"disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the non-service connected disorder.  If a non-
service connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by 
VCAA, 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 C.F.R. § 3.102.  

Analysis

The Board has reviewed the evidence of record and finds that 
service connection for a renal disorder, based on direct 
service connection or as secondary to hypertension, is not 
warranted.  Although the medical evidence clearly shows that 
the veteran has Wegener's glomerulonephritis, the evidence 
does not show that the currently diagnosed renal disorder is 
related to service or a service-connected disorder.

The service medical records are silent for any complaints or 
clinical findings pertaining to renal disease.  The veteran's 
representative has asserted that diagnostic testing during 
service showed evidence of renal disease, but her assertion 
is not probative because as a lay person she is not competent 
to provide evidence that requires medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
contemporaneous medical evidence shows that the in-service 
findings were attributed to prostatitis, not renal disease.  
The Board notes that the RO has granted service connection 
for status post prostate cancer with radiation cystitis, 
urinary incontinence, urethral stricture, and continuous 
gross hematuria, and assigned a 60 percent rating for the 
disorder.

There is no documentation of the veteran having renal disease 
prior to June 1996, following which his symptoms were 
assessed as Wegener's glomerulonephritis in August 1996.  The 
VA examiner in November 1999 stated, based on a review of the 
medical records, that the onset of the disease occurred in 
1996 and was not likely to have occurred during active 
service or prior to 1996.  The veteran has not presented or 
alluded to the existence of any medical evidence showing that 
the onset of the disease occurred in service, that the 
disease became manifest within one year of service discharge 
or that the disease is otherwise related to service.

The veteran also contends that the renal disease was caused 
by his service-connected hypertension, and he submitted a 
medical treatise showing that hypertension is one of the most 
common causes of kidney failure.  The treatise also 
indicates, however, that hypertension may cause 
nephrosclerosis, not glomerulonephritis.  None of the medical 
evidence indicates that the veteran's renal disease has been 
assessed as nephrosclerosis.  The treatise further discloses 
that nephritis, the most common form of which is 
glomerulonephritis, usually follows an infectious process, 
not hypertension.

The VA examiner in November 1999 stated that although the 
cause of Wegener's glomerulonephritis is not known, 
hypertension had not been shown to be etiologically related 
to the renal disorder.  None of the remaining medical 
evidence indicates that the renal disorder is proximately due 
to or the result of the veteran having hypertension, or that 
the hypertension has aggravated the renal disorder.  For 
these reasons the Board has determined that Wegener's 
glomerulonephritis is not shown to have been incurred 
directly or presumptively in service or to be proximately due 
to or the result of a service-connected disorder, and that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the renal disorder.

Increased Rating for Hypertension

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

Subsequent to the veteran's appeal of the denial of an 
increased rating for hypertension, the regulations pertaining 
to the evaluation of cardiovascular disorders were revised 
effective January 12, 1998.  Schedule for Rating 
Disabilities, the Cardiovascular System, 62 Fed. Reg. 65,207 
(1997) (codified at 38 C.F.R. § 4.104).  Because his appeal 
was initiated prior to the change in the regulations, he is 
entitled to the application of the version more favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

The Board informed the veteran of the revised rating criteria 
in the June 1999 remand, and the RO considered the revised 
rating criteria in denying an increased rating in the April 
2001 supplemental statement of the case.  The veteran was 
provided the opportunity to present evidence and arguments in 
response, and has indicated that he had no further evidence 
to submit.  The Board finds, therefore, that it may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised rating criteria, 
without prejudice to the veteran.  Bernard v Brown, 4 Vet. 
App. 384 (1993).  

According to the version of the Rating Schedule in effect in 
1996, issues pertaining to diseases of the heart required 
accurate identification of the disease, as an active or 
residual condition, with the complete required classification 
of etiology, structural lesions, manifestations, and capacity 
for work.  Tachycardia and bradycardia, the various 
arrhythmias, and cardiac hypertrophy or dilatation did not 
represent generally acceptable diagnoses.  38 C.F.R. § 4.100.  
This regulation was removed with the January 1998 revision to 
the Rating Schedule.

Prior to the change in the regulations, Diagnostic Code 7005 
for arteriosclerotic heart disease provided a 100 percent 
rating during and for six months following acute illness from 
coronary occlusion or thrombosis, with circulatory shock, 
etc., or after six months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.  A 60 percent 
rating applied following a typical history of acute coronary 
occlusion or thrombosis as above, or with a history of 
substantiated repeated anginal attacks, if more than light 
manual labor was not feasible.  The disorder was rated at 
30 percent following typical coronary occlusion or 
thrombosis, or with a history of substantiated anginal 
attacks, ordinary manual labor feasible.  38 C.F.R. § 4.104 
(1996).

Diagnostic Code 7007 for hypertensive heart disease provided 
a 100 percent rating if the disease was manifested by 
definite signs of congestive failure, more than sedentary 
employment precluded.  A 60 percent rating applied with 
marked enlargement of the heart, confirmed by roentgenogram, 
or the apex beat beyond the midclavicular line, sustained 
diastolic hypertension of 120 or more, which may later have 
been reduced, dyspnea on exertion, more than light manual 
labor precluded.  The disorder was rated as 30 percent 
disabling with definite enlargement of the heart, sustained 
diastolic hypertension of 100 or more, moderate dyspnea on 
exertion.  38 C.F.R. § 4.104 (1996).

Diagnostic Code 7101 for hypertensive vascular disease 
(essential hypertension) provided a 60 percent rating if the 
diastolic pressure was predominantly 130 or more with severe 
symptoms, a 40 percent rating if the diastolic pressure was 
predominantly 120 or more with moderately severe symptoms, a 
20 percent rating if diastolic pressure was predominantly 110 
or more with definite symptoms, and a 10 percent rating if 
diastolic pressure was predominantly 100 or more.  When 
continuous medication was shown to be necessary for control 
of the hypertension with a history of the diastolic blood 
pressure being predominantly 100 or more, a minimum rating of 
10 percent was assigned.  38 C.F.R. § 4.104.

In accordance with the revised rating criteria, a 100 percent 
rating applies for arteriosclerotic heart disease or 
hypertensive heart disease if the disorder is manifested by 
chronic congestive heart failure, or; a workload of three 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 60 percent rating 
applies with more than one episode of acute congestive heart 
failure in the past year, or; a workload of greater than 
three METs but not greater than five METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
The disorder is rated as 30 percent disabling if manifested 
by a workload of greater than five METs but not greater than 
seven METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 10 percent 
rating applies if a workload of greater than seven METs but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication is required.  
One MET is defined as the energy cost of standing quietly at 
rest and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  38 C.F.R. § 4.104, 
Diagnostic Codes 7005 and 7007 (2000).

The revised Rating Schedule provides a 60 percent rating for 
hypertensive vascular disease if the diastolic pressure is 
predominantly 130 or more; a 40 percent rating if the 
diastolic pressure is predominantly 120 or more; a 20 percent 
rating if the diastolic pressure is predominantly 110 or 
more, or the systolic pressure is predominantly 200 or more; 
and a 10 percent rating if the diastolic pressure is 
predominantly 100 or more, or the systolic pressure is 
predominantly 160 or more.  A 10 percent rating also applies 
if the individual has a history of diastolic pressure that 
was predominantly 100 or more and continuous medication is 
required to control the hypertension.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107, as amended by VCAA, 38 U.S.C.A. § 5107; 
see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 C.F.R. § 4.3.

Analysis

The service-connected hypertension with atherosclerotic 
vascular disease is manifested by diastolic blood pressure 
readings consistently below 110 mm., systolic readings that 
are predominantly below 200 mm., heart disease, and 
peripheral vascular disease.  The Board notes that service 
connection has been granted for peripheral vascular disease 
in both lower extremities, with separate disability ratings 
for each lower extremity.  The manifestations of peripheral 
vascular disease will not, therefore, be considered in 
determining the appropriate rating for hypertension with 
atherosclerotic vascular disease.  38 C.F.R. § 4.14.

Although the medical evidence is in conflict regarding 
whether the veteran has heart disease as a result of 
hypertension, the Board finds that the evidence for and 
against such a finding is in relative equipoise.  Because the 
evidence is in equipoise, the benefit of the doubt must be 
given to the veteran.  38 C.F.R. §§ 3.102, 4.3.  The Board 
notes that with the revision to the Rating Schedule the 
regulations no longer emphasize the significance of a well-
documented cardiac diagnosis.  Although service connection 
cannot be granted for a symptom or clinical finding in the 
absence of a medical diagnosis of disability, see Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), the medical 
evidence sufficiently shows that the veteran has coronary 
artery disease or hypertensive heart disease.  In evaluating 
the severity of the service-connected hypertension, 
therefore, the rating criteria applicable to those disorders 
may be considered.

According to the version of the Rating Schedule in effect 
prior to January 1998, a disability rating in excess of 
10 percent for hypertensive vascular disease required 
evidence showing that the diastolic pressure was 
predominantly 110 or more with definite symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1996).  Pursuant to the 
revised criteria, a disability rating in excess of 10 percent 
is applicable if the diastolic pressure is predominantly 110 
or more, or the systolic pressure is predominantly 200 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).  A 
review of the extensive blood pressure readings documented in 
the VA and private treatment records shows that the diastolic 
pressure was predominantly less than 110 mm., and that it was 
above 100 mm. on only two occasions.  In addition, the 
systolic pressure was above 200 mm. on only one occasion, 
during the November 1999 cardiac examination, and was 
generally well below 190 mm.  The Board finds, therefore, 
that the criteria for a disability rating in excess of 
10 percent based on the original or revised rating criteria 
pertaining to hypertensive vascular disease are not met, and 
that neither version of the Rating Schedule is more favorable 
to the veteran.  VAOPGCPREC 3-2000.

Prior to the change in the Rating Schedule, arteriosclerotic 
heart disease was rated at 30 percent following typical 
coronary occlusion or thrombosis, or with a history of 
substantiated anginal attack, ordinary manual labor feasible.  
38 C.F.R. § 4.104, Diagnostic Code 7005 (1996).  The medical 
evidence does not show that the veteran ever had a coronary 
occlusion, nor have his complaints of chest pain or tightness 
ever been substantiated by observation, diagnostic testing, 
or any other means.  The Board finds, therefore, that the 
criteria for a rating in excess of 10 percent based on the 
rating criteria for arteriosclerotic heart disease prior to 
January 1998 are not met.  38 C.F.R. § 4.31.

The diagnostic code pertaining to hypertensive heart disease 
provided a 30 percent rating for definite enlargement of the 
heart, sustained diastolic hypertension of 100 or more, 
moderate dyspnea on exertion.  38 C.F.R. § 4.104, Diagnostic 
Code 7007 (1996).  An X-ray study in August 1996 showed that 
the heart was enlarged, which resulted in the diagnosis of 
hypertensive heart disease.  Based partly on those diagnostic 
findings, the VA examiner in November 1999 determined that 
the veteran probably had cardiac disease that was due to 
hypertension.  Subsequent diagnostic testing showed left 
ventricular hypertrophy on multiple occasions.  The Board 
finds that the heart disorder is manifested by definite 
enlargement of the heart, and that the criteria for a 
30 percent rating based on the rating criteria for 
hypertensive heart disease in effect prior to January 1998 
are met.

Based on the original version of the rating criteria, a 
disability rating in excess of 30 percent applied if the 
disorder was manifested by marked enlargement of the heart, 
confirmed by roentgenogram, or the apex beat beyond the 
midclavicular line, sustained diastolic hypertension of 120 
or more, which may later have been reduced, dyspnea on 
exertion, more than light manual labor precluded.  38 C.F.R. 
§ 4.104, Diagnostic Code 7007 (1996).  Although the August 
1996 X-ray study indicated that the veteran's heart was 
enlarged, none of the medical evidence has characterized the 
enlargement as marked.  Numerous examinations have not 
revealed the apex beat to be beyond the midclavicular line, 
and the veteran's diastolic blood pressure is consistently 
less than 110 mm. and generally less than 100 mm.  The Board 
finds, therefore, that the criteria for a rating in excess of 
30 percent based on the original version of the rating 
criteria are not met.  

According to the revised rating criteria, a 60 percent rating 
applies with more than one episode of acute congestive heart 
failure in the past year, or; a workload of greater than 
three METs but not greater than five METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
The VA examiner in November 1999 determined that the veteran 
had not suffered congestive heart failure, and on stress 
testing he was able to exercise to the level of six METs 
before claudication required him to stop.  Multiple 
echocardiograms have consistently resulted in the finding of 
an ejection fraction of no less than 60 percent.  The Board 
finds, therefore, that the criteria for a disability rating 
in excess of 30 percent based on the revised rating criteria 
for hypertensive heart disease are not met.  Shoemaker v. 
Derwinski, 3 Vet. App. 248, 253 (1992) (in granting an 
increased rating, the Board must explain why a higher rating 
is not warranted).


ORDER

The claim of entitlement to service connection for a renal 
disorder, based on the disorder having been incurred directly 
or presumptively in service or as secondary to a service-
connected disorder, is denied.

A 30 percent disability rating for hypertension with 
atherosclerotic vascular disease is granted, subject to the 
laws and regulations pertaining to the payment of monetary 
benefits.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

